McDONALD, Chief Justice.
This is an appeal by an intervenor, from the judgment of the Trial Court dismissing a case for want of prosecution. After such judgment was entered the appellant (inter-venor) filed a Motion for New Trial and Reinstatement of the Cause, in the Trial Court. A hearing was had on such motion after which the Trial Court overruled same. The order overruling such motion reflects that:
“ * * * The court having heard evidence in connection with said motion from all parties is of the opinion that the motion should be in all things overruled * *
Intervenor Appellant gave notice of appeal and caused transcript to be filed in the Houston Court of Civil Appeals. Such case was thereafter transferred to this court by our Supreme Court. Appellant has not brought forward a Statement of Facts in this case.
Appellant contends on this appeal that the Trial Court erred in dismissing the cause of action and in refusing to reinstate said cause, and in overruling his motion for a new trial.
In the absence of a Statement of Facts, it must be presumed on appeal that the evidence supports the judgment of the Trial Court. Lane v. Fair Stores, 150 Tex. 566, 243 S.W.2d 683; Schweizer v. Adcock, 145 Tex. 64, 194 S.W.2d 549; First National Life Ins. Co. v. Herring, Tex.Civ.App., 318 S.W.2d 119 (no writ hist.); Chavers v. Lucenay, Tex.Civ.App., 329 S.W.2d 503 (no writ hist.).
In the absence of a Statement of Facts, this court cannot determine whether or not the state of the evidence was such as to warrant the conclusion reached by the Trial Court. The presumption prevails in favor of the judgment, and this court cannot disturb it. See 3 Tex.Jur.2d Sec. 450, p. 699 et seq.
The judgment of the Trial Court is affirmed.